DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

1.	In the reply filed March 15, 2022, Claims 9 and 15 are canceled.  Claims 1-6, 8, 11, 14, and 16-20 have been amended. Claims 21 and 22 are new.  Now, claims 1-8, 10-14, and 16-22 remain pending and allowed.

Claim Rejections - 35 USC § 101

2.	The 35 U.S.C. 101 rejection of claims 1-8, 10-14, and 16-20 are hereby withdrawn pursuant to the claim amendments filed on March 15, 2022.  Applicant’s invention is particularly directed to a practical application, specifically, “genetic efficacy testing results are integrated into legacy systems to prevent such prescription fills at the pharmacy and transmit an electronic notification to the pharmacy system”.  This provides inherent system improvements, including improved systems for an improvement in pharmacy systems and prescription fills, further “a solution for integrating with legacy system, and particularly such that genetic efficacy testing results may be used to automatically and electronically prevent the fill of under or ineffective medications at a pharmacy”.  


Claim Rejections - 35 USC § 103

3.	The 35 U.S.C. 103 rejection of claims 1-8, 10-14, and 16-20 are hereby withdrawn pursuant to the claim amendments filed on March 15, 2022.  The cited prior art Patterson fails to teach or disclose integrating genetic testing results regarding medication efficacy into legacy systems to prevent medication dispensing at a pharmacy and generate and transmit an electronic notification to the pharmacy system requesting that the ordered prescription medication not be filled.

Reasons for Allowance
4.	Applicant’s arguments, see Remarks, filed March 15, 2022, with respect to the 35 U.S.C. 101 and 35 U.S.C. 103 rejections of claims 1-8, 10-14, and 16-20 have been fully considered and are persuasive.  

The following is an examiner’s statement of reasons for allowance:
The following limitations of claim 1,
	the legacy EHR system associated with a healthcare provider, wherein said legacy EHR comprises patient data for a patient;
	an efficacy database comprising data regarding medications known to have reduced or no efficacy in persons having particular genetic markers;
	one or more genetic sequencing machines associated with a laboratory;
 	a laboratory information system (“LIS”) associated with the laboratory and in electronic communication with the legacy EHR system and the one or mare genetic sequencing machines, wherein said LIS comprises software instructions stored at one or more electronic storage devices, which when executed, configures one or more processors to: 
 	receive a request for genetic efficacy testing for the patient from the legacy HER;
	electronically command performance of the genetic efficacy testing for the patient at one or more genetic sequencing machines;
	receive genetic efficacy testing results comprising genetic markers for the patient from the one or more genetic sequencing machines; and
	query the efficacy database to identify any medications known to have reduced or no efficacy in persons having the same genetic markers as the patient, 
 	a pharmacy system associated with a dispensing pharmacy for the patient; 
 	a pharmacy benefits manager (“PBM”) system associated with a PBM and in  electronic communication with the LIS) and the pharmacy system, wherein said PBM system comprises software instructions stored at one or more electronic storage devices, which when executed, configures one or more processors to: 
 	receive said genetic efficacy testing results from the LIS; 
 	electronically flag any medications identified as ineffective or undereffective in the received testing results in an existing field of an electronic file associated with the patient at the legacy HER system, wherein the existing field is designated for use other than storage of genetic efficacy test result data;
 	receive a coverage request for a prescription medication for the patient; and 
if the ordered prescription medication is contraindicated in the electronic file associated with the patient at the legacy EHR system, generate and transmit an electronic notification to the pharmacy system requesting that the ordered prescription medication not be filled.

Patterson teaches adjudicating and reimbursing a care provider for services provided for a clinical event is provided. The method includes the step of receiving a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	PLATFORM FOR PROVIDING MEDICAL CARE RECOMMENDATIONS (US 20160048652 A1) teaches facilitating electronic analysis of medication related data and providing detailed analysis in a comprehensible format for access by ordinary, non-expert individuals (“the disclosed technology”). Briefly described, the disclosed technology includes processing and aggregating, from different data sources, laboratory data (e.g., DNA test results), medication data (e.g., list of medications), and/or medical history data, analyzing the different data to create medication pathway mappings associated with a patient's medical profile, and delivering, to the patient, real-time detailed analysis of adverse drug interactions and/or adverse prescribed treatments based on the medication pathway mappings.
B.	OPTIMIZING PHARMACEUTICAL TREATMENT PLANS ACROSS MULTIPLE DIMENSIONS (US 20090240523 A1) teaches generating optimized pharmaceutical treatment plans for an individual. A set of known treatments to be used by the target individual over a future period of time is generated. An actual use of the treatments in the set of known treatments by the target individual during the future period of time is substantially certain. A set of probable treatments of the target individual is received. The actual use of the treatments in the set of probable treatments by the target individual during the future period of time is uncertain. An optimized pharmaceutical treatment plan for the target individual is generated. The optimized pharmaceutical treatment plan comprises medications and durable medical goods that are likely to be used by the target individual over the future 
C.	Jensen, Peter, et al., “Mining electronic health records: towards better research applications and clinical care”, Translational Genetics, Nature Reviews: Genetics, Volume 13, June 2012, pages 395-405.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is 571-270-1362.  The examiner can normally be reached on Monday-Friday 8:30-5.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624